DETAILED ACTION
Amended claims submitted on 18 March 2021 have been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Max Snow on 29 March 2021.
The application has been amended as follows: 

Claim 18. The compressor assembly as claimed in claim 1, wherein the drive shaft bearing defines a first rotational plane orthogonal to the drive shaft and the connecting rod bearing defines a second rotational plane orthogonal to the drive shaft; the housing including a journal axially projecting into the drive shaft, the drive shaft bearing rotatably mounting the drive shaft to the journal, and both the first and second rotational planes intersecting the journal.

Claim 20. The compressor assembly as claimed in claim 19, wherein the connecting-rod receiving portion defines a blind inner void in which the drive shaft bearing is disposed, wherein the blind inner void and the inner central void at least partially overlap. 

 Allowable Subject Matter
Claims 1-14, and 16-21 are allowed.
The nearest prior art is Komatsu (US 8,932,029).
The following is an examiner’s statement of reasons for allowance. It is noted by the examiner, and stated here for the record of prosecution, that the aspect of the instant invention determined to be novel and patentably distinct from the prior art is “wherein at least a portion of the drive shaft bearing projects into the enclosed inner central void defined by the connecting rod bearing.” These limitations, make the claim read over the prior art. The sum of these limitations is not disclosed by the prior art and it would not be obvious to combine references in an effort to meet all of the claimed elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354.  The examiner can normally be reached on Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/GEOFFREY S LEE/Examiner, Art Unit 3746            

/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746